UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM20-F/A Amendment No.1 1 REGISTRATION STATEMENTPURSUANT TO SECTION12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF1934 OR T ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2010 OR 1 TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 OR 1 SHELL COMPANY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number 1-14626 COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (Exact Name of Registrant as Specified in its Charter) BRAZILIAN DISTRIBUTION COMPANY (Translation of Registrant’s name into English) THE FEDERATIVE REPUBLIC OF BRAZIL (Jurisdiction of incorporation or organization) José Antônio de Almeida Filippo, Chief Financial Officer
